FOR PUBLICATION

              JUDICIAL COUNCIL
             OF THE NINTH CIRCUIT


                                             No. 13-90073
 IN RE COMPLAINT OF JUDICIAL
 MISCONDUCT                                     ORDER


                   Filed August 13, 2013


                          ORDER

KOZINSKI, Chief Judge:

    Complainant has filed an Emergency Motion to Stay
Proceedings Below captioned as a motion in this misconduct
proceeding. The misconduct complaint is pending before me
in my administrative capacity as presiding officer of the
Judicial Council of the Ninth Circuit. The Judicial Council
is not a court and has no authority to interfere with judicial
proceedings. In re Complaint of Judicial Misconduct,
630 F.3d 1262 (9th Cir. Jud. Council 2011). Complainant
cites 28 U.S.C. § 2106 but that statute only applies to
“court(s) of appellate jurisdiction,” which the Judicial
Council is not.

   The emergency motion is denied. The misconduct
complaint is held in abeyance pending resolution of the
appellate proceedings in the underlying litigation. See
Commentary to Judicial-Conduct Rule 3 (“[C]onsideration
and disposition of a complaint under these Rules may be
2      IN RE COMPLAINT OF JUDICIAL MISCONDUCT

properly deferred by a chief judge until appellate proceedings
are concluded … .”).

    DENIED.